Order, Supreme Court, Bronx County (Yvonne Gonzalez, J.), entered on or about August 4, 1999, which granted defendant’s motion for summary judgment dismissing the complaint upon the ground that plaintiffs had not sustained serious injuries within the meaning of Insurance Law § 5102 (d), unanimously affirmed, without costs.
The findings of limitations in cervical movement were insufficient to establish that plaintiffs sustained either a permanent consequential limitation of use of a body organ or member or a significant limitation of use of a body function or system within the meaning of the statute. The restriction in cervical flexion purportedly diagnosed for Martin, the most extensive limitation claimed to have been sustained by any of the plaintiffs, did not raise a triable issue of fact as to whether she suffered a *176serious injury. The diagnosis that Thomas suffered a herniated disc was based on an MRI report done by another doctor that was not submitted in plaintiffs’ papers, and the IAS Court properly disregarded the claim as unsupported by competent, admissible evidence. Additional diagnostic statements in the treating chiropractor’s reports were “conclusory assertions tailored to meet statutory requirements” (Lopez v Senatore, 65 NY2d 1017, 1019). Concur — Nardelli, J. P., Williams, Ellerin, Wallach and Friedman, JJ.